.




                  OFFICE   OF THE ATTORNEY GENERAL   OF   TEXAS
                                     AUSTIN
,O”rnI mmLL=m*
It*“*.* .*“.a*&




      Dear   sir 1




                     i
            “Ifs@ 18 noooooory ior tbr coull8~
            Boar6 of sohoof Twtooo     to Oeoura
            the OonBMt or ttn tnlotoro    of the
            lndI+l4url  aomn oohool dlrtrlrto
            boron the oouoty booti of who01
            8ruotMo Oould arroop thea 0-n
            lohool-61mtr1.80 Involrod into l
            rural hi& oohool Uo8rIo8t      In
            other wordo, df.4 tho oouotf boar4
            o ilohool truotoro  hors   t&n 10~1
            rilht to group tboo     ofmmn oohool
            Uotrloto late l hi& l0tmo1 &lo-
                8rIot without 8ho oonooas         or   a0
                t2ti0h0   or tb OO~~O~~OO~~~O-
                trlotot '"
           Your Oonolwion umt in 8h# tonrt1oa of tlu dIotrlr8
lt was no8 arooorary ibr the Oount~     Bon14 of Tmotaro to obtai8
tha oonorat or th8 Tmote~o or tba owrro1 aomoa 0oh00i dlotrioto
18 amply #wtOInrd br th#   lu8hOrItloo 01t.l l8 th.     &let whIoh
you haw lubmtttrd la amiaotlon      titb your quartion.
            Art1010 2922o,Ymma~o              Cltll    Btotukr,   proridoo:
           an mob or8onlwa      oount~ k thlr bkk           and
    In iny wontr whlrh shall harootkr          by oqpniood,
    tha oountr lohOol two8too Oh011 horr thr lcr8horIQ
    to fora OILIor mom rOra1 hl&& sohO dlotrloto, b,)
               o o n8Quo aomoa
                            oo     lohool dlo8rlo8o furl4
    fzF#!?   n toor boadrr( rohototlo       po    lUoa la6
    lndoporkdoat rohool dlotrioto hoti-       !F 00 than two
    hundred ~6 tlf8      ooholOrtlo populotIon for 8ho
    purpose of ootab I lobI     rnb o rotiu      roral hm
    rohool#, provldrd tir      that & oouatr rohOo1
     8ruoto~o MV w        on0 or more oomo8 s&+01 Us-
    trloto or OARor a8ro ladtpnAont #rho01 4lo8tio8o
    horliqj lror thOn two hundrd ld fiftr Hholrrt~o
    p0ptmt10n 80 0 (010ll00h00a       abtrii8     ha4        iw
    h u nb n( or;mm0lobokotlo      poppla8I*a Or 80 08 In-
    aopoobrnt             alotrl@8 botlly   8m0 hua~*d ona flitt      or
     80rO robolmtlo  popllrtlon up00 tlu rp rOv81 of tbr
     bOmda.or tmotroo of roob loh001 dlotr tot lfYo o 8dj
     ...
                                                                          :i .
                                                                                 3




Eon.   John 0. Yarhuraor,    h@O   3



            UnAOrtho lbmo quoted 88etutOr~ protlolono,            thrro
;?4~      uthodo by uhloh ?UrOl hQjh #Oh001UotrIoto             my   br


            1.   m YOUDV oon8Ig~ooo o mwa lohool
       AIotrloto (hatln~i loo than four hundred ooholr~-
       tie po latlon) and ln4oponAmt AlotrIoto brrla~
       8 lohor ootlo p o p o lo tio n OS looo thoa two
                                  laoh
       hundnd fifty ooholrotloo;
              2. subjoe: 80 lpprorol or tho BoorA of
       7Tuotrro of oroh AlotrIot atiootrd,      br lnnautloq
       of one or more oomon oohool dIotrloto or ona or
       more InArpwiAont Sohool AIotrioto jio+In~ looo than
       two hun6wA fIf8y ooholro8Ioo to a won            oehool
       AIotrlot horing mow thou four      humlrrd loholoo8Ioo
       or by lm*IatIOn of ouoh AIo8rIoto to la lndrpond-
       ant lohool Alotrlot jwIa6 8 ooholartIo populatloa
       in ~~0180 of two hunAroA fltDyj Doll vs. Kirkland
       41 8.; W. (24) 443 (Tex. Cit. App.   error   nfurrd)

               THORthe ltokmnt       ooalioI~A In lour lottor,      It lo
lppannt that tha Oountl          BOWA of Sohool Truo8oro of Fayatto
County ln thr ro8obllohmont of the Alotrlot ln quortIon woo
lxoroloInA thr flrot of the oboto AooorlboA powore, ~18, that
of &roupItu tho orrrrol o-on             soho    Alotrlo8o In80 8 rural
h ig h   lohool AIo8rIot.    T h ep o wo rto group so wo n lohool Alo-
trloto harlly lroo thmr four         hudrrd     loholootloo lo o h IO
wotod by law ln tha Oounty BOarA, and IO la no rloo ArpmA-
oat u p o th   n rlpprwol or                  oi ?ruoto8o of tha rffoo-
tad AIotrloto.                                21 6. u. (2A) 76 (TM. Clr.
App.,      error ro                           rohal& (Tex. Clr. App.) 32
S. WI.(2~) 496                                no u   a tha powrr  oonfarrrd
on t& Oountl        Board to group   ouoh Alotr ‘1” 080 ora thooo nroribod
by Artiolo 29220, Y~rnom’o Olvll dtatuteo.              Thot ArtI s 0 pro-
r:Aoo 8hat la tho lvoat a rural high oohool AIOtriOt 10 pro-
poord to bo lotablirhod        so 08 to sontale      an arae In lxoooo of
ono hrmdrod o~uon milro, tha ootlon of tho Ooaaty Borrd of
TWO$WO mot bo luthOriaoA br a TOto Of a mJOrlt7 Of Oh8
     lllflra toters or the ropoooA Alotrlotj            MA la thr own:
r lo propoord 80 lo8obl ! oh l rural hiAh oohoel AIotrlrt
  8
                                                                   4




Eon. John 0. Ylrburgor, Podo 4


oaMinina aora thurSOTORllo unto e188r1080~
                                        r~        8h0 propor
RUB: b elpptotae br +ok or 0 wJorl8~ or tk qrulifiO4 v0:oro
in 040h 0s th0 l lrarnlrr~ el0tri080 dtbin th* prop0004 rural
hI& o~hool Alo8rio8. Solthor or tho00 llnl8otiono     lo l~pllo-
lblo to   the oi8uotl0A dooOribod 1B you? lottrr~

                                     fours   nrt    truly
                                             OIZW~RAL01 TPXAS


                                               Oofnor It0ne0il
                                                    Aoolotoo8